Exhibit 10.9

MEDPRO SAFETY PRODUCTS, INC.

2008 STOCK AND INCENTIVE COMPENSATION PLAN

     MedPro Safety Products, Inc. (the “Company”) hereby establishes a stock and
incentive compensation plan for the benefit of the employees, directors and
independent contractors of the Company and of its subsidiaries.

Section 1 — PURPOSE

     The Company adopts this compensation program to, among other things, (a)
increase the profitability and growth of the Company; (b) provide competitive
compensation to employees; (c) attract and retain exceptional personnel and
encourage excellence in the performance of individual responsibilities; and (d)
motivate key employees and directors to contribute to the Company’s success.

Section 2 — DEFINITIONS

     For purposes of the Plan, the following terms shall have the meanings below
unless the context clearly indicates otherwise:

     2.1 “Award” means an Incentive Stock Option, a Nonqualified Stock Option, a
Stock Appreciation Right, a Restricted Stock Award, a Performance Share Award, a
Restricted Stock Unit (the foregoing collectively referred to herein as the
“Stock Awards”) or a Cash Performance Award granted under the Plan.

     2.2 “Award Agreement” means a certificate of grant or, if there are
promises required of the recipient of an Award, a written agreement, in such
form as the Committee prescribes from time to time, setting forth the terms and
conditions of an Award.

     2.3 “Board” means the Board of Directors of the Company.

     2.4 “Cash Performance Award” means an Award granted pursuant to Section 12
under which, upon the satisfaction of predetermined performance measures, cash
is paid to the Participant.

     2.5 “Change of Control” means (i) an event or series of events which have
the effect of any “person” as such term is used in Section 13(d) and 14(d) of
the Exchange Act, other than any trustee or other fiduciary holding securities
of the Company under any employee benefit plan of the Company, becoming the
“beneficial owner” as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding stock other than by an
employee benefit plan sponsored by the Company or by a person who owns such a
percentage at the Effective Date; (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board
cease for any reason to constitute a majority thereof, unless the election, or
the nomination for election by the stockholders, of each new director was

--------------------------------------------------------------------------------

approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of the period; (iii) the shareholders of the
Company approve a definitive agreement to enter into a merger, consolidation,
share exchange or other transaction with or into another company (other than a
transaction that would result in the voting securities of the Company
outstanding immediately prior to such transaction continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 65% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such transaction) or to sell or otherwise transfer all or substantially all of
the Company’s assets or to adopt a plan of liquidation. A Change of Control
shall also be deemed to occur if (i) the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change of Control, or
(ii) the Board adopts a resolution to the effect that a Change of Control for
purposes of this Plan has occurred. Provided, however, the Committee may provide
in an Award Agreement that it believes the Award may constitute “deferred
compensation” pursuant to Code Section 409A, in which case “Change of Control”
will have the meaning given in guidance from the Internal Revenue Service
construing that term for purposes of allowable triggers for payment of deferred
compensation, and such definition shall apply in all events with respect to Cash
Performance Awards. See Section 3.4 for how a Change of Control affects Awards,
if not specifically provided otherwise in an Award Agreement.

     2.6 “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time.

     2.7 “Committee” means, with respect to interpretation and administration of
the Plan and for determining the terms of Awards to Employees, the Board or if
designated by the Board, the Compensation Committee of the Board or such other
committee appointed by the Board which shall consist of two or more members of
the Board, each of whom is both an “outside director” and a “non-employee
director.” Provided, however, that, the amount and terms of Awards to Directors
shall be determined by the entire Board. For purposes of this Section, (A)
“outside director” means a Director of the Company who either (i) (a) is not a
current employee of the Company or an “affiliated corporation” (within the
meaning of Treasury Regulations promulgated under Section 162(m) of the Code),
(b) is not a former employee of the Company or an “affiliated corporation” who
still receives compensation for prior services (other than benefits under a
tax-qualified retirement plan), or was not an employee during any prior period
within the time defined under Exchange Act rules or the rules of any stock
exchange on which the Stock is then traded, (c) was not an officer of the
Company or an “affiliated corporation” at any time, and (d) does not currently
receive remuneration from the Company or an “affiliated corporation,” either
directly or indirectly, in any capacity other than as a Director, or (ii) is
otherwise considered an “outside director” for purposes of Code Section 162(m);
and (B) “non-employee director” means a Director of the Company who (i) is not a
current employee or officer of the Company or its parent or a subsidiary, (ii)
does not receive compensation (directly or indirectly) from the Company or its
parent or a subsidiary for services rendered as a consultant or in any capacity
other than as a Director (except for an amount as to which disclosure would not
be required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), (iii) does not possess an interest in any
other transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and (iv) is not engaged in a

2

--------------------------------------------------------------------------------

business relationship as to which disclosure would be required under Item 404(b)
of Regulation S-K. The number of Committee members shall be determined by the
Board. The Board shall add or remove members from the Committee as the Board
sees fit, and vacancies shall be filled by the Board.

     2.8 “Company” shall mean MedPro Safety Products, Inc. and its successors.

     2.9 “Director” means a voting member of the Board excluding any person who
serves solely in an advisory capacity or as a director emeritus.

     2.10 “Disability” means (i) with respect to Incentive Stock Options,
permanent disability within the meaning of Section 22(e)(3) of the Code; and
(ii) with respect to all other types of Awards, the inability of the Participant
to perform the material duties of the Participant’s job with the Company, as
determined in good faith by the Committee.

     2.11 “Effective Date” shall have the meaning set forth in Section 16.

     2.12 “Employee” means an employee of the Company or a Subsidiary.

     2.13 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     2.14 “Fair Market Value” means (a) if the Stock is listed on a national
securities exchange, the closing price per share on a given date; (b) if the
Stock is traded on an exchange or market in which prices are reported in terms
of bid and asked prices, the average of the closing bid and asked prices for a
share on a given date; and (c) if the Stock is not publicly traded at the time a
determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.

     2.15 “Full Value Award” means any Award under which a Participant may be
issued shares of Stock without the Participant tendering consideration therefor
in the form of Stock or cash at least equal to the Fair Market Value at the
Grant Date of the Stock issuable upon exercise or maturity of the Award.

     2.16 “Grant Date” means, with respect to an Award, the date as of which the
Award is granted as stated in the Award Agreement, which shall not be earlier
than the date on which the Committee approves the grant. The grant of an Award
must be communicated to the recipient of the Award promptly after the Grant
Date.

     2.17 “Incentive Stock Option” means an option to purchase Stock granted
under Section 6 of the Plan that is designated by the Committee as an Incentive
Stock Option and is intended to meet the requirements of Section 422 of the
Code.

     2.18 “Named Executive” means any individual who has compensation which is
required to be reported to shareholders under the Exchange Act, who is still
employed at the end of the fiscal year, and whose compensation is subject to the
deduction limits of Section 162(m) of the Code from time to time.

3

--------------------------------------------------------------------------------

     2.19 “Nonqualified Stock Option” means an option to purchase Stock granted
under Section 6 of the Plan that is not intended to be an Incentive Stock
Option.

     2.20 “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.

     2.21 “Option Period” means the period from the Grant Date of an Option to
the date the period for exercise of the Option expires as stated in the Award
Agreement.

     2.22 “Participant” means an Employee or Director or an independent
contractor who provides substantial services to the Company or a Subsidiary, who
has been granted an Award under the Plan.

     2.23 “Performance Share Award” means an Award granted pursuant to Section
10 under which, upon the satisfaction of predetermined performance measures,
shares of Stock are transferred to the Participant.

     2.24 “Plan” means this 2008 Stock and Incentive Compensation Plan.

     2.25 “Restriction Period” means the period of time from the Grant Date of a
Restricted Stock Award or Restricted Stock Unit to the date when the
restrictions placed on the Stock or on payment of the Award in the Award
Agreement lapse.

     2.26 “Restricted Stock Award” or “Restricted Stock” means Stock which is
granted under Section 9 of the Plan, subject to a Restriction Period and/or
condition which, if not satisfied, may result in the complete or partial
forfeiture of such Stock.

     2.27 “Restricted Stock Unit” means an Award granted pursuant to Section 11
under which, upon the lapse of predetermined restrictions, shares of Stock or
cash are issued to the Participant.

     2.28 “Retirement” means a Participant’s Termination of Service with the
Company or a Subsidiary after attaining age 65, or such earlier age as the
Committee might specify from time to time in an Award Agreement.

     2.29 “Stock” means the Company’s voting common stock of $0.001 par value
per share, or such other securities into which the Stock may be converted, by
merger or otherwise.

     2.30 “Stock Appreciation Right” or “SAR” means a right granted to a
Participant pursuant to Section 7 with respect to a share of Stock to receive
upon exercise Stock or cash equal to the appreciation in value of a share of
Stock.

     2.31 “Subsidiary” means any corporation which at the time qualifies as a
subsidiary of the Company under the definition of “subsidiary corporation” in
Section 424(f) of the Code.

     2.32 “Termination of Service” shall be deemed to have occurred at the close
of business on the last day on which an Employee is carried as an active
employee on the records of the Company and all Subsidiaries. With respect to a
Director, it shall be deemed to occur on a

4

--------------------------------------------------------------------------------

Director’s cessation of service on the board of directors of both the Company
and any Subsidiary. The Committee shall define what shall constitute a
Termination of Service for any independent contractor receiving Awards
hereunder, based on the context of that contractor’s services, if and to the
extent such termination affects rights or obligations under an Award Agreement.
The Committee shall determine (in accordance with guidance issued under Section
409A of the Code in the case of Awards that constitute “deferred compensation”
within the meaning of that Code Section) whether or when a change in service or
employment status, authorized leave of absence, or other absence on military or
government service, constitutes severance of the employment relationship between
the Company or a Subsidiary and the Employee in accordance with Section 14.4. No
termination shall be deemed to occur if (i) the Participant is a Director or
independent contractor who becomes an Employee, or (ii) the Participant is an
Employee who becomes (or remains after termination) a Director or independent
contractor, except in the latter case Incentive Stock Options shall become
Nonqualified Stock Options if not exercised within the time period following
Termination of Service as provided for in Section 8.

Section 3 — STOCK SUBJECT TO THE PLAN

     3.1 Available Stock.

          (a) Subject to adjustment as provided in Sections 3.2 and 3.3, the
aggregate number of shares of Stock that may be issued pursuant to Awards under
the Plan, shall be 7,500,000 shares of Stock. The aggregate number of shares of
Stock that may be issued hereunder shall not be decreased except pursuant to
Section 3.2 or an amendment to this Plan.

          (b) The maximum number of shares of Stock that may be subject to all
Awards (of any type) granted under the Plan during the any calendar year to any
one Participant is 1,250,000. If Cash Performance Awards are granted during a
year that are intended to be performance-based compensation to Named Executives,
within the meaning of Section 162(m) of the Code and Section 4.7 hereof, the
total amount payable in cash from Cash Performance Awards granted to any one
Participant in any year shall not exceed $1,000,000.

          (c) The maximum number of shares of Stock that may be subject to
purchase pursuant to Incentive Stock Options granted under the Plan is 300,000.

          (d) The maximum number of shares of Stock that may be subject to
issuance under Awards that are Full Value Awards shall be 50,000.

     3.2 Changes in Capitalization. In the event of any merger, reorganization,
consolidation, recapitalization, separation, liquidation, stock dividend,
split-up, share combination, or other change in the corporate structure of the
Company affecting the number of shares of Stock or the kind of shares or
securities issueable upon exercise of an Option or payment of another Award, an
appropriate and proportionate adjustment shall be made by the Committee in the
number and kind of shares which may be delivered under the Plan, and in the
number and kind or price of shares subject to outstanding Awards, so that no
Award shall be diluted or increased; provided that the number of shares subject
to any Award shall always be a

5

--------------------------------------------------------------------------------

whole number. Any adjustment of an Incentive Stock Option under this Section
shall be made in such a manner so as not to constitute a “modification” within
the meaning of Section 424(h) of the Code and adjustments to other Awards shall
be made in a manner consistent with that Section, as if it applied to
non-Incentive Stock Options as well, so as not to trigger taxes under Section
409A of the Code. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Stock subject to an
Award.

     3.3 Adjustments for Awards. The Committee shall have sole discretion to
determine the manner in which shares of Stock available for grant of Awards
under the Plan are counted. Without limiting the discretion of the Committee
under this Section 3.3, unless otherwise determined by the Committee, the
following rules shall apply for the purpose of determining the number of shares
of Stock available for grant of Stock Awards under the Plan:

          (a) The grant of Options, Restricted Stock, Restricted Stock Units,
and Performance Share Awards shall reduce the number of shares of Stock
available for grant of Awards under the Plan by the maximum number of shares of
Stock subject to such an Award, and that number shall remain unavailable (even
after exercise, maturity or lapse of that Award).

          (b) The grant of SARs shall reduce the number of shares available for
grant of Awards under the Plan by the number of shares subject to such an Award;
provided, however, that upon the exercise of SARs, the excess of the number of
shares of Stock with respect to which the Award is exercised over the number of
shares of Stock issued upon exercise of the Award shall again be available for
grant of Awards under the Plan.

     3.4 Effect of Change in Control and Other Transactions.

          (a) Rights Accelerate if the Award will Terminate. Except as provided
otherwise in this section or in an Award Agreement at the time an Award is
granted, notwithstanding anything to the contrary in this Plan:

>      (i) If exercise of a Stock Award is required, then in the case of Change
> of Control events that arise from a merger, consolidation, share exchange or
> liquidation, each Award requiring exercise that is not exercised at the Change
> Effective Time shall lapse and all rights thereunder shall be forfeited
> immediately after the actual consummation (in the case of an agreement which
> will result in a Change of Control) or the happening of a Change of Control
> (the “Change Effective Time”), if the Participant holding such Stock Award has
> received written notice at least 15 days prior to the Change Effective Time
> that his right to exercise the Award in full has been accelerated and must be
> exercised before the Change Effective Time to prevent such forfeiture or lapse
> at the Change Effective Time, or
> 
>      (ii) Alternatively to subsection (i) above, in the discretion of the
> Committee, a Participant may be entitled to receive, in lieu of the exercise
> of any Option or SAR, a cash payment in an amount equal to the difference
> between the exercise price

6

--------------------------------------------------------------------------------

> of the Option or SAR upon the Change Effective Time and, (A) in the case of a
> tender offer or cash exchange offer, the final offer price paid per share of
> Stock, multiplied by the number of shares of Stock covered by the Option or
> SAR, or (B) in the case of any other Change of Control, the aggregate Fair
> Market Value of the shares of Stock covered by the Option or SAR (as if fully
> vested); provided that this discretion shall not be allowed or exercisable if
> the Committee believes that cash payment would make an Option or SAR subject
> to and non-compliant with Section 409A of the Code as “deferred compensation.”
> 
>      (iii) If no exercise of a Stock Award is required (e.g. with respect to
> Restricted Stock or a Restricted Stock Unit or Performance Share), and
> subparagraph (b) hereof does not apply, the Award will be nonforfeitable in
> full immediately before the Change Effective Time.

          (b) Award Substitution Avoids Lapse and Acceleration of Vesting of
Awards. In the event outstanding Awards are to be replaced as of the Change
Effective Time by comparable types of awards of substantially equivalent value,
and such replacement meets the conditions of a modification that would be
permitted under Section 424 of the Code with respect to an Incentive Stock
Option (and similar principles for other Awards to avoid them becoming “deferred
compensation” within the meaning of Section 409A of the Code), the terms of
Section 3.4(a), including acceleration of vesting or exercisability upon a
Change of Control or at the Change Effective Time, shall not apply; provided,
however, that, with respect to any Participant who incurs a Termination of
Service within 12 months following the Change Effective Time, all Awards made
prior to the Change of Control shall immediately become fully vested,
nonforfeitable and exercisable in full.

Section 4 — ADMINISTRATION

     4.1 Committee Governance. This Plan shall be administered by the Committee
The Committee shall select one of its members as the chairperson of the
Committee and shall hold meetings at such times and places as it may determine.
The Committee may appoint a secretary and, subject to the provisions of the Plan
and to policies determined by the Board, may make such rules and regulations for
the conduct of its business as it shall deem advisable. Written action of the
Committee may be taken by a majority of its members, and actions so taken shall
be fully effective as if taken by a vote of a majority of the members at a
meeting duly called and held. A majority of Committee members shall constitute a
quorum for purposes of meeting. The act of a majority of the members present at
any meeting for which there is a quorum shall be a valid act of the Committee.

     4.2 Committee to Interpret Plan. Subject to the provisions of the Plan, the
Committee shall have the power to (i) construe and interpret the Plan; (ii)
establish, amend or waive rules and regulations for its administration, within
the limitations set forth herein; (iii) determine and accelerate the
exercisability of any Award or the termination of any Restriction Period; (iv)
correct inconsistencies in the Plan or in any Award Agreement, or any other
instrument relating to an Award; and (v) subject to the provisions of Section
13, to amend the terms and conditions of any Award to the extent such terms and
conditions are within the discretion of the Committee

7

--------------------------------------------------------------------------------

as provided in the Plan. Notwithstanding the foregoing, no action of the
Committee may, without the consent of the person or persons entitled to exercise
any outstanding Award, adversely affect the rights of such person or persons.
All constructions of this Plan shall be made in a manner the Committee believes
consistent with Awards under the Plan not constituting “deferred compensation”
within the meaning of Section 409A of the Code or to comply with the
requirements of Section 409A of the Code, if applicable, and with respect to
Incentive Stock Options, consistent with the Code and Regulations governing the
preservation of their tax treatment.

     4.3 Liability; Indemnification. No member of the Committee, nor any person
to whom it has delegated authority, shall be personally liable for any action,
interpretation or determination made in good faith with respect to the Plan or
Awards granted hereunder, and each member of the Committee (or delegatee of the
Committee) shall be fully indemnified and protected by the Company with respect
to any liability he may incur with respect to any such action, interpretation or
determination, to the maximum extent permitted by applicable law.

     4.4 Selection of Participants. The Committee shall have the exclusive
authority to grant Awards from time to time to such Employees, Directors and
independent contractors as may be selected by it in its sole discretion. The
grants shall not be deemed made, nor the Fair Market Value of the underlying
shares of Stock of an Award (if necessary) determined, until (i) a Committee
written action is unanimously signed, or (ii) a Committee resolution is duly
adopted at a meeting called in conformance with the rules governing the
Committee’s operation, and Award Agreements shall be promptly prepared and
delivered to the Award recipient(s) after such grant of an Award.

     4.5 Decisions Binding. All determinations and decisions made by the
Committee or the Board pursuant to the Plan, including factual determinations,
shall be final, conclusive and binding on all persons, including the Company,
its Subsidiaries, its shareholders, Participants and their estates and
assignees.

     4.6 Award Agreements. Each Award under the Plan shall be evidenced by an
Award Agreement which shall be signed by the Chairman or Secretary of the
Committee or by an officer of the Company authorized by the Committee, and shall
contain such terms and conditions as may be approved by the Committee, which
need not be the same in all cases. Any Award Agreement may be supplemented or
amended in writing from time to time as approved by the Committee, provided that
the terms of the Agreement as amended or supplemented, as well as the terms of
the original Award Agreement, are not inconsistent with the provisions of the
Plan. An Employee, Director or independent contractor who receives an Award
under the Plan shall not, with respect to the Award, be deemed to have become a
Participant, or to have any rights with respect to the Award, unless and until
the Award Agreement has been signed by the Chairman or Secretary of the
Committee or by an officer of the Company authorized by the Committee and, if
required by its terms, by the Employee, Director or independent contractor and
delivered to the Committee or its designee, and the Employee, Director or
independent contractor has otherwise complied with the applicable terms and
conditions of the Award. The Committee may condition any Award upon the
agreement by the Participant to such

8

--------------------------------------------------------------------------------

confidentiality, non-competition, and non-solicitation covenants as the
Committee deems appropriate.

     4.7 Administration of Performance-Based Compensation With Respect To Named
Executives.

          (a) The per-share exercise price of an Option granted to a Named
Executive shall, like all other Options hereunder, be no less than 100% of the
Fair Market Value per share on the Grant Date and such Option shall thereby
qualify as performance-based compensation under Section 162(m) of the Code. With
respect to other Awards granted to Named Executives, the Plan may (but need not)
be administered so as to permit such Awards to qualify as performance-based
compensation under Section 162(m) of the Code under (b) below.

          (b) If the Committee determines, at the time an Award other than an
Option or SAR is granted to a Participant who is, or is likely to be as of the
end of the tax year in which the Company would claim a tax deduction in
connection with such Award, a Named Executive, the Committee may provide in the
Award Agreement that the distribution of shares of Stock or cash under the Award
shall be subject to the achievement of one or more objective performance goals
established by, and the satisfaction of which is certified by, the Committee,
which shall be based on the attainment of specified levels of one of or any
combination of the following “performance criteria” for the Company as a whole
or any business unit of the Company, as reported or calculated by the Company:
(i) revenues; (ii) earnings from operations, earnings before or after taxes,
earnings before or after interest, depreciation, amortization, incentives
service fees or extraordinary or special items; (iii) net income or net income
per share (basic or diluted); (iv) earnings per share growth or growth as
compared with a peer group of companies; (v) return on assets, return on
investment, return on capital, or return on equity; (vi) cash flow, free cash
flow, cash flow return on investment, or net cash provided by operations; (vii)
economic value created; (viii) one or more operating ratios specified with
particularity by the Committee upon the Award; (ix) stock price, dividends or
total stockholder return; (x) the accomplishment of mergers, acquisitions,
dispositions, public offerings or similar extraordinary business transactions,
or (xi) quality goals that are objectively determinable (collectively, the
“Performance Criteria”). Such performance goals also may be based on the
achievement of specified levels of Company performance (or performance of an
applicable affiliate, division or business unit of the Company) under one or
more of the Performance Criteria described above relative to the performance of
other corporations. Such performance goals shall be set by the Committee over a
specified performance period that shall not be shorter than one year and
otherwise within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m) of the Code, or any successor provision
thereto, and the regulations thereunder. Requirements shall be established in
writing by the Committee based on one or more specific performance goals as set
forth above not later than 90 days after commencement of the performance period
with respect to such Award, provided that the outcome of the performance in
respect of the goals remains substantially uncertain as of such time. Payment of
Stock or cash in satisfaction of such an Award is conditioned up the Committee
certifying that the Performance Criteria and other material terms of the Award
were in fact satisfied.

9

--------------------------------------------------------------------------------

          (c) With respect to any Award to a Named Executive that is intended to
be performance-based within the meaning of Section 162(m)(3)(C) of the Code, the
Committee may adjust downwards, but not upwards, the amount payable pursuant to
such Award, and the Committee may not waive the achievement of the applicable
performance goals except in the case of the death or Disability of the Named
Executive or upon a Change of Control.

          (d) Because the specific targets under the various Performance
Criteria set forth in this Section 4.7 are to be determined within the
discretion of the Committee, the Performance Criteria set out above and approved
by shareholders by virtue of approval of this Plan, shall not be effective to
make Awards beyond the date of the Company’s shareholder meeting that occurs in
the 5th year following the date the shareholders of the Company first approve
this Plan, unless the Performance Criteria are disclosed to and re-approved by
shareholders of the Company on or before that time.

Section 5 — AWARDS UNDER THE PLAN

     Subject to the limitations of the Plan, the Committee may in its sole and
absolute discretion grant Awards in such numbers, upon such terms and at such
times as it shall determine.

Section 6 — STOCK OPTIONS

     6.1 Grant. Both Incentive Stock Options and Nonqualified Stock Options may
be granted under the Plan, provided that Incentive Stock Options may only be
granted to Employees. If an Option is designated as an Incentive Stock Option
but does not qualify as such under Section 422 of the Code, the Option (or
portion thereof) shall be treated as a Nonqualified Stock Option, and governed
by Section 83 of the Code. All Options granted under the Plan shall be evidenced
by an Award Agreement in such form as the Committee may from time to time
approve. All Options are subject to the terms and conditions of this Section 6
and such additional terms and conditions contained in the Award Agreement, which
need not be the same in each case, not inconsistent with the provisions of the
Plan, as the Committee finds desirable.

     6.2 Exercise Price. The exercise price per share of Stock covered by an
Option shall be determined by the Committee, but an Incentive Stock Option shall
never be less than 100% of the Fair Market Value of the Stock on the Grant Date,
and the Incentive Stock Option granted to a person who on the Grant Date owns
(within the meaning of Section 424 of the Code) stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company or any
Subsidiary, in which case the exercise price shall be at least 110% of the Fair
Market Value of the Stock on the Grant Date.

     6.3 Option Period. The Option Period shall be determined by the Committee,
and unless otherwise specifically provided in the Award Agreement, no Option
shall be exercisable later than ten years from the Grant Date. No Incentive
Stock Option shall be exercisable later than ten years from the Grant Date,
provided that in the case of an Employee who on the Grant Date owns or is deemed
to own (within the meaning of Section 424(d) of the Code) more than 10% of the
total combined voting power of all classes of stock of the Company or any

10

--------------------------------------------------------------------------------

Subsidiary, the Incentive Stock Option shall not be exercisable later than five
years from the Grant Date. Options may expire prior to the end of the Option
Period due to the Participant’s Termination of Service as provided in Section 8,
or in accordance with any provision of the Award Agreement. No Option may be
exercised at any time unless the Option is vested and outstanding.

     6.4 Limitation on Amount of Incentive Stock Options. The aggregate Fair
Market Value (determined as of each Option Grant Date) of Stock with respect to
which a Participant’s Incentive Stock Options are exercisable for the first time
during any calendar year (under this and all other stock option plans of the
Company and any Subsidiary) shall not exceed $100,000. In the event, due to
acceleration or otherwise, Incentive Stock Options are exercisable as of the
Grant Date in excess of the $100,000 limit described herein, such Options shall
be treated as Nonqualified Stock Options for tax purposes, in accordance with
the first-grant ordering rules of Treasury Regulation Section 1.422 -4.

     6.5 Nontransferability of Options. No Option shall be transferable by a
Participant other than by will or the laws of descent and distribution, and an
Option shall be exercisable, during the Participant’s lifetime, only by the
Participant (or, in the event of the Participant’s legal incapacity or
incompetency, the Participant’s guardian or legal representative), except as
provided in Section 14.14.

     6.6 Exercise. An Option may be exercised, so long as it is vested and
outstanding, from time to time in part or as a whole, subject to any limitations
with respect to the number of shares for which the Option may be exercised at a
particular time and to such other conditions (e.g., exercise could be
conditioned on performance) as the Committee in its discretion may specify upon
granting the Option or as otherwise provided in this Section 6.

     6.7 Method of Exercise. To exercise an Option, the Participant or the other
person(s) entitled to exercise the Option shall deliver to the Committee (i) a
written notice of exercise in such form as the Committee may prescribe,
specifying the number of full shares to be purchased; (ii) payment in full of
the exercise price in accordance with Section 6.8; and (iii) in the case of
Nonqualified Stock Options, any required withholding taxes as provided in
Section 15. No shares of Stock shall be issued unless the Participant has fully
complied with the provisions of this Section 6.7.

     6.8 Payment of Exercise Price. To the extent provided in the Award
Agreement for an Option and subject to the rules of Section 16 of the Exchange
Act and any exchange on which the Stock is traded at any relevant time, payment
of the exercise price may be made (i) in cash; (ii) in shares of Stock (based on
the Fair Market Value of the Stock on the date the Option is exercised) owned by
the Participant (or jointly by the Participant and his spouse) for at least six
months (one year in the case of stock acquired pursuant to an Incentive Stock
Option); such shares shall be evidenced by negotiable certificates or by a
written attestation of ownership, and only the net shares of Stock (those equal
in value to the difference between the exercise price and the then Fair Market
Value) shall be issued in satisfaction of the Option or portion thereof being
exercised; (iii) by a written election to have the Company retain that number of
shares of Stock subject to the Option having an aggregate Fair Market Value
equal to the aggregate exercise

11

--------------------------------------------------------------------------------

price of the Option, provided that for Incentive Stock Options, this right must
be granted by the Committee at the time the Option is granted and may not be
added in any modification of the Award Agreement; or (iv) by any combination
thereof. If permitted in the Award Agreement, Restricted Stock (valued as if it
were not subject to restrictions on transfer or possibilities of forfeiture)
issued to the Participant may be tendered as payment of the exercise price of an
Option. If Restricted Stock is tendered as the exercise price of an Option, a
number of shares of Stock issued on exercise of such Option, equal to the number
of shares of Restricted Stock tendered as consideration thereof, shall be
subject to the same restrictions as the Restricted Stock so tendered and shall
be held by the secretary of the Company pursuant to Section 9.1. Any surrender
by a person subject to the reporting requirement of Section 16(b) of the
Exchange Act of previously owned shares of Stock upon exercise of an Option or
SAR must comply with the applicable provisions of Rule 16b-3 under the Exchange
Act.

Section 7 — STOCK APPRECIATION RIGHTS

     7.1 Grant. All Stock Appreciation Rights (“SAR’s”) granted under the Plan
shall be evidenced by an Award Agreement in such form as the Committee may from
time to time approve. All SARs are subject to the terms and conditions of this
Section 7 and such additional terms and conditions contained in the Award
Agreement, which need not be the same in each case, not inconsistent with the
Plan, as the Committee finds desirable.

     7.2 Exercise Price. The exercise price per share of Stock subject to an SAR
shall be determined by the Committee at the time of grant and specified in the
Award Agreement.

     7.3 Exercise Period. The exercise period shall be determined by the
Committee, and unless otherwise specified in the Award Agreement, no SAR shall
be exercisable later than ten years from the Grant Date. No SAR may be exercised
at any time unless such SAR is vested and outstanding as provided in this
Section 7.

     7.4 Nontransferability. No SAR shall be transferable other than by will or
by the laws of descent and distribution, and SAR’s shall be exercisable, during
the Participant’s lifetime, only by the Participant (or, in the event of the
Participant’s legal incapacity or incompetency, the Participant’s guardian or
legal representative), except as provided in Section 14.14.

     7.5 Exercise. An SAR may be exercised so long as it is vested and
outstanding, from time to time in part or as a whole, subject to any limitations
with respect to the number of shares for which the SAR may be exercised at a
particular time and to such other conditions (e.g., exercise could be
conditioned on performance) as the Committee in its discretion may specify upon
granting the SAR or as otherwise provided in this Section 7.

     7.6 Method of Exercise. To exercise an SAR, the Participant or the other
person(s) entitled to exercise the SAR shall give written notice of exercise to
the Committee, specifying the number of full shares with respect to which the
SAR is being exercised.

12

--------------------------------------------------------------------------------

     7.7 Payment Upon Exercise. Upon the exercise of an SAR, a Participant shall
be entitled to receive an amount, in whole shares of Stock (with cash for any
fractional share), equal to the amount by which the then Fair Market Value of
one share of Stock exceeds the exercise price per share specified in the Award
Agreement, multiplied by the number of shares with respect to which the SAR is
exercised. The number of shares of Stock to be delivered to the Participant upon
exercise of an SAR shall be based on the Fair Market Value of the Stock on the
date of exercise. A certificate or certificates for shares of Stock acquired
upon exercise of an SAR shall be issued in the name of the Participant and
distributed to the Participant as soon as practicable following exercise,
subject to Section 14.5. No fractional shares of Stock will be issuable upon
exercise of an SAR and, unless otherwise provided in the Award Agreement, the
Participant will receive cash in lieu of fractional shares.

Section 8 — LIMITATIONS ON EXERCISE OF OPTIONS AND SARs AFTER TERMINATION OF
SERVICE

     8.1 Exercise After Termination. After a Participant’s Termination of
Service, an Option or SAR Award may be exercised only to the extent that the
Award was exercisable immediately before the Termination of Service, but in no
event after the expiration date of the Award as specified in the Award
Agreement. Except to the extent that shorter or longer periods are provided in
the Award Agreement, a Participant’s right to exercise an Award upon Termination
of Service shall terminate:

          (a) At the expiration of three months (Incentive Stock Options) or one
year (Nonqualified Stock Options and SARs) after the Participant’s Retirement;
provided, however, if an Incentive Stock Option is not exercised after three
months, it will remain exercisable for the longer period allowed for Retirement
as if it were a Nonqualified Stock Option and will be a Nonqualified Stock
Option when exercised; or

          (b) At the expiration of one year in the event of Disability of the
Participant; or

          (c) At the expiration of one year after the Participant’s death if the
Participant’s Termination of Service occurs by reason of death; any Award
exercised under this subparagraph (c) may be exercised by the legal
representative of the estate of the Participant or by the person or persons who
acquire the right to exercise such Award by bequest or inheritance; or

          (d) No later than three months after the Participant’s Termination of
Service for any reason other than (i) those described in (a) through (c) above,
or (ii) Termination of Service for “Cause” as described in Section 8.2.

     8.2 Termination for Cause. In the event the Committee determines that an
Employee’s employment has been terminated for Cause, the Employee shall forfeit
any and all unexercised Options and SARs immediately upon the Termination of
Service. For purposes of this Plan, “Cause” shall mean the Employee’s (i)
willful failure to substantially perform such Employee’s reasonably assigned
duties, (ii) repeated gross negligence in performing such

13

--------------------------------------------------------------------------------

Employee’s duties, (iii) illegal conduct in performing such Employee’s duties,
(iv) willful actions contrary to the Company’s interest, (v) repeated refusal to
comply with the reasonable and lawful instructions of management of the Company
or a Subsidiary, or (vi) violation of the obligations imposed on the Employee
under any confidentiality or restrictive covenants to which the Employee is
bound under the terms of the Award Agreement or otherwise.

Section 9 — RESTRICTED STOCK AWARDS

     9.1 Grant. All Restricted Stock Awards granted under the Plan shall be
evidenced by an Award Agreement in such form as the Committee may from time to
time approve. All Restricted Stock Awards are subject to the terms and
conditions in this Section 9, and such additional terms and conditions contained
in the Award Agreement, which need not be the same in each case, not
inconsistent with the provisions of the Plan, as the Committee finds desirable.
The Company shall issue, in the name of each Participant who is granted a
Restricted Stock Award, a certificate for the shares of Stock granted in the
Award (subject to Section 14.5), as soon as practicable after the Grant Date.
The Secretary of the Company shall hold such certificates for the Participant’s
benefit until the Restriction Period lapses or the Restricted Stock is forfeited
to the Company in accordance with the Award Agreement.

     9.2 Restriction Period. The Restriction Period shall be determined by the
Committee, and shall commence on the Grant Date and expire at the time specified
in the Award Agreement. Unless otherwise provided in the Award Agreement, in the
event of a Participant’s Termination of Service during the Restriction Period
for any reason, the Participant’s rights to the Stock subject to the Restricted
Stock Award shall be forfeited and all such Stock shall immediately be
surrendered to the Company. The Committee may provide in an Award Agreement that
a Restriction Period that has not otherwise expired will extend beyond
Termination of Service of the Participant, if such termination occurs by virtue
of Retirement, Disability or death. The Committee may not retain the discretion
to lengthen the Restriction Period, if such change in the Restriction Period
would have the effect of delaying the date on which the Award ceases being
subject to a “substantial risk of forfeiture” within the meaning of Sections
83(b) and 409A of the Code and therefore when it is subject to Federal income
tax.

     9.3 Rights of Participant. Subject to the terms and conditions of the Award
Agreement, a Participant to whom Restricted Stock has been awarded shall have
the right to receive dividends thereon during the Restricted Period, to vote the
Restricted Stock and to enjoy all other stockholder rights with respect thereto,
except that (i) the Company shall retain custody of any certificates evidencing
the Restricted Stock during the Restricted Period, and (ii) the Participant may
not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the
Restricted Stock during the Restricted Period. Any attempt by a Participant to
sell, transfer, pledge, assign or otherwise dispose of Restricted Stock shall
cause immediate forfeiture of the Award. In the event of any adjustment as
provided in Section 3.2, new or additional shares or securities shall be subject
to the same terms and conditions as the original Restricted Stock.

     9.4 Expiration of Restriction Period. At the expiration of the Restriction
Period, the restrictions contained in Section 9.3 and in the Award Agreement
shall, except as otherwise specifically provided in the Award Agreement, expire,
and the Company shall deliver to the

14

--------------------------------------------------------------------------------

Participant a certificate evidencing the Participant’s ownership of the Stock
free of the restrictions.

     9.5 Nontransferability. No Restricted Stock Award shall be transferable
other than by will or the laws of descent and distribution until any
restrictions applicable to such Award have lapsed and a certificate evidencing
the Participant’s ownership of the Stock free of restrictions has been issued,
except as provided in Section 14.14.

Section 10 — PERFORMANCE SHARE AWARDS

     10.1 Grant. All Performance Share Awards granted under the Plan shall be
evidenced by an Award Agreement in such form as the Committee may from time to
time approve. All Performance Share Awards are subject to the terms and
conditions of this Section 10 and such additional terms and conditions contained
in the Award Agreement, which terms and conditions need not be the same in each
case, not inconsistent with the Plan, as the Committee finds desirable.

     10.2 Performance Criteria. The performance criteria for each Performance
Share Award shall be determined by the Committee, and shall consist of service
requirements and/or any measures of performance of the Company or any Subsidiary
or such other criteria as the Committee specifies; provided, however, that
Awards to Named Executives that are intended to be exempt from the limitations
of Section 162(m) of the Code shall use measures defined in Section 4.7(b).
Performance Share Awards granted under the Plan shall be evidenced by an Award
Agreement that at a minimum shall set forth (i) the number of shares of Stock
that the Participant may receive; (ii) the performance objectives (the
“Performance Goals”), which may or may not be consistent with Section 4.7,
depending upon whether the Award is intended to be performance-based
compensation exempt from the limits under Section 162(m) of the Code; (iii) the
performance period over which the performance measure is determined (the
“Performance Period”); (iv) the date on which delivery under the Award, if any,
will be made; and (v) such additional terms and conditions, which need not be
the same in each case, not inconsistent with the Plan, as the Committee finds
desirable. At the times specified in the Award Agreement, the Committee shall
evaluate actual performance during such Performance Period compared to the
performance criteria established for the Award, and shall determine the extent
to which a Stock payment is to be made pursuant to the Performance Share Award.
The Committee may provide in an Award Agreement that one or more performance
criteria under an Award will be deemed to have been met upon the Retirement,
death or Disability of the Participant. However, unless otherwise provided in
the Award Agreement, in the event of a Participant’s Termination of Service for
any reason before performance criteria have been met, the Participant’s rights
to payment of a Performance Share Award shall be forfeited.

     10.3 Payment. Performance Share Awards will be paid only after the
Committee determines, in its sole discretion, that the performance criteria
established under Section 10.2 have been achieved, subject to such other terms
and conditions as may be included in the Award Agreement and to the Committee’s
right to waive any performance criteria in its discretion; provided that, if the
Performance Share Award constitutes “deferred compensation” within the meaning
of Section 409A of the Code, such waiver does not constitute prohibited
acceleration of

15

--------------------------------------------------------------------------------

payment. Payment shall be made, as provided in the Award Agreement in whole
shares of Stock (and the fractions in cash) having a Fair Market Value equal to
the number of shares of Stock represented by the Performance Share Award. A
certificate or certificates for shares of Stock to be issued pursuant to a
Performance Share Award shall be issued in the name of the Participant and
distributed to the Participant as soon as practicable following the Committee’s
determination that the performance criteria have been met. No fractional shares
of Stock will be issued in connection with a Performance Share Award and, unless
otherwise provided in the Award Agreement, the Participant will receive cash in
lieu of fractional shares.

     10.4 Rights of Participant. A Participant shall not, with respect to a
Performance Share Award or any Stock that may in the future be issued under it,
have any rights as a stockholder of the Company, such as the right to vote the
shares or the right to receive dividends and other distributions, at any time
before the Participant has become the holder of record of the Stock.

     10.5 Nontransferability. No Performance Share Award shall be transferable
other than by will or by the laws of descent and distribution, or as provided in
Section 14.14.

Section 11 — RESTRICTED STOCK UNITS

     11.1 General. All Restricted Stock Units granted under the Plan shall be
evidenced by an Award Agreement in such form as the Committee may from time to
time approve but that, at a minimum, shall contain such terms, conditions and
restrictions on the Restricted Stock Units and the period for which they apply,
which need not be the same in each case, not inconsistent with the provisions of
the Plan, as the Committee finds desirable. In all events, the restrictions
shall be crafted so as to constitute a “substantial risk of forfeiture” as that
phrase is defined for purposes of Sections 83 and 409A of the Code. On a date no
later than 2½ months following the end of the fiscal year (or such earlier date
provided in the Award Agreement) in which the restrictions lapse, the
Participant shall be entitled to receive from the Company a number of shares of
Stock or cash equal to the Fair Market Value thereof, equal to the number of
Restricted Stock Units granted under the Award.

     11.2 Rights of Participant. A Participant shall not, with respect to a
Restricted Stock Unit, have any rights as a shareholder of the Company, such as
the right to vote the shares or the right to receive dividends and other
distributions, at any time before the Participant has become the holder of
record of the Stock, except as provided in Section 11.4 below.

     11.3 Nontransferability. No Restricted Stock Unit shall be transferable
other than by will or by the laws of descent and distribution, or as provided in
Section 14.14.

     11.4 Dividends. The Committee may provide in the Award Agreement for a
contingent right, granted in tandem with a specific Restricted Stock Unit, to
receive an amount in cash at substantially the same time as shareholders of the
Company, equal to the cash distributions made by the Company with respect to a
share of Stock during the period such Award is outstanding, or to have an
additional number of Restricted Stock Units credited to a Participant in respect
of the Award equal to the whole number of shares of Stock that could be

16

--------------------------------------------------------------------------------

purchased at Fair Market Value with the amount of each cash distribution made by
the Company with respect to a share of Stock during the period such Award is
outstanding.

Section 12 — CASH PERFORMANCE AWARDS

     12.1 Grant. Performance Awards may be granted based upon, payable in or
otherwise related to, in whole or in part, shares of Stock or cash, although
this Plan need not be the exclusive mechanism for granting cash-based incentive
compensation, and, to the extent granted to be payable in Stock, shall be
governed by Section 10 hereof and shall be Performance Share Awards. Cash
Performance Awards granted under the Plan shall be evidenced by an Award
Agreement in such form as the Committee may from time to time approve but that,
at a minimum, shall set forth (i) the amount of cash that the Participant may
receive, (ii) the Performance Criteria (as defined in Section 4.7 hereof) and
the specific targets under any such criteria, (iii) the performance period over
which the performance measure is determined (the “Performance Period”), (iv) the
date on which payment under the Award, if any, will be made, or the event
(consistent with Section 409A of the Code) which will trigger such payment, and
(v) such additional terms and conditions, which need not be the same in each
case, not inconsistent with the Plan, as the Committee finds desirable.

     12.2 Payment. The Committee shall establish the method of calculating the
amount of payment to be made under a Cash Performance Award. After completion of
a Performance Period, the performance of the Company or the Participant will be
measured against the Performance Criteria, and the Committee will determine
whether all, none, or any portion of a Cash Performance Award will be paid.

     12.3 Nontransferability. No Cash Performance Award shall be transferable
other than by will or by the laws of descent and distribution.

Section 13 — AMENDMENTS AND TERMINATION

     13.1 Amendments and Termination. The Board may terminate, suspend, amend or
alter the Plan, but no action of the Board may:

          (a) Impair or adversely affect the rights of a Participant under an
outstanding Award theretofore granted, without the Participant’s consent, other
than as provided in Section 3.4; or,

          (b) Extend the Option Period or exercise period of an SAR, or the
vesting/payment (and taxation) date of a Restricted Stock Award or a Performance
Share Award beyond that originally stated in the Award Agreement, unless and
until the Committee determines that such extension does not constitute a
deferral of compensation feature that would subject the Award to the excise
taxes provided under Section 409A of the Code;

          (c) Decrease the price of an Option or the base price of any SAR to
less than the Fair Market Value on the date the Award was granted; or

17

--------------------------------------------------------------------------------

          (d) Without the approval of the stockholders:

>      (i) Increase the total amount of Stock which may be delivered under the
> Plan;
> 
>      (ii) Extend the period during which Awards may be granted; or
> 
>      (iii) In the case of an outstanding Award intended to be eligible for the
> performance-based compensation exemption under Section 162(m) of the Code, the
> Committee shall not, without the approval of a majority of the stockholders of
> the Company, amend the Plan or the Award in a manner that would adversely
> affect the Award’s continued eligibility for the performance-based
> compensation exemption under Section 162(m) of the Code.

     13.2 Conditions on Awards. In granting an Award, the Committee may
establish any conditions that it determines are consistent with the purposes and
provisions of the Plan.

     13.3 No Repricing. Except for adjustments made pursuant to Section 3.2, or
repricing that is specifically approved by the Company’s shareholders, the
exercise price for any outstanding Option or SAR shall not be decreased after
the Grant Date, nor may any outstanding Option or SAR be surrendered to the
Company as consideration for the grant of a new Option or SAR with a lower
exercise price.

     13.4 No Reload Rights. Awards shall not contain any provision entitling the
Participant to an automatic grant of additional Awards in connection with any
exercise of the original Award.

     13.5 Selective Amendments. Any amendment or alteration of the Plan may be
limited to, or may exclude from its effect, particular classes of Participants.

Section 14 — GENERAL PROVISIONS

     14.1 Section 409A Compliance. Notwithstanding any other provision of the
Plan, any Award under the Plan that comes within the meaning of the definition
of “deferred compensation” under Section 409A of the Code, which is intended to
so comply, shall be designed and granted in such a way as to comply with Section
409A of the Code with respect to election timing rules, limitations on
distribution triggering events, and must specify in the Award Agreement the time
and form of payment of the Award, subject only to delay in accordance with the
provisions of Section 409A of the Code, and never subject to acceleration.
Nonetheless, should any payment be made hereunder in violation of Section 409A
of the Code, the Participant shall be responsible for any taxes, interest and
penalties associated with such payment and the Company shall not be required to
assume any increased economic burden in connection therewith.

     14.2 Issuance of Stock. As soon as practicable following exercise or
maturity of an Award to be satisfied in Stock, the Company will deliver to the
Participant the shares of Stock

18

--------------------------------------------------------------------------------

acquired upon such exercise or maturity either by (i) physical delivery of the
certificate(s) for such shares or (ii) book entry to a brokerage account of the
Participant, free and clear of any lapsed restrictions.

     14.3 Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation, and the Plan is not intended to
constitute a plan subject to the provisions of the Employee Retirement Income
Security Act of 1974, as amended, and shall not extend, with respect to any
payments not yet made to a Participant, any rights that are greater than those
of a general creditor of the Company.

     14.4 Transfers, Leaves of Absence and Other Changes in Status. For purposes
of the Plan (i) a transfer of an Employee from the Company to a Subsidiary or
vice versa, or from one Subsidiary to another, or (ii) a leave of absence not in
excess of 90 days duly authorized in writing by the Company or a Subsidiary for
military service, sickness or any other purpose approved by the Company or a
Subsidiary, shall not be a Termination of Service. The Committee, in its sole
discretion, subject to the terms of the Award Agreement, shall determine the
disposition of all Awards made under the Plan in all cases involving any
substantial change in employment status other than an event described in this
Section 14.4.

     14.5 Restrictions on Distribution of Stock. The Committee may require
Participants receiving Stock pursuant to any Award under the Plan to represent
to and agree with the Company in writing that the Participant is acquiring the
Stock for investment without a view to distribution thereof. No Stock shall be
issued or transferred pursuant to an Award unless the Committee determines, in
its sole discretion, that such issuance or transfer complies with all relevant
provisions of law, including but not limited to, the (i) limitations, if any,
imposed in the state of issuance or transfer, (ii) restrictions, if any, imposed
by the Securities Act of 1933, as amended, the Exchange Act, and the rules and
regulations promulgated thereunder, and (iii) requirements of any stock exchange
upon which the Stock may then be listed. The certificates for Stock issued
pursuant to an Award may include any legend that the Committee deems appropriate
to reflect any restrictions on transfer. The Company shall not be obligated to
register any securities covered hereby or to take any affirmative action to
facilitate the sale, transfer or other disposition of Stock issued pursuant to
an Award to comply with any law or regulation of any governmental authority.

     14.6 Assignment Prohibited. Subject to the provisions of the Plan and the
Award Agreement, no Award shall be assigned, transferred, pledged or otherwise
encumbered by the Participant other than by will or by the laws of descent and
distribution, and an Award shall be exercisable, during the Participant’s
lifetime, only by the Participant. Awards shall not be pledged or hypothecated
in any way, and shall not be subject to any execution, attachment, or similar
process. Any attempted transfer, assignment, pledge, hypothecation or other
disposition of an Award contrary to the provisions of the Plan, or the levy of
any process upon an Award, shall be null, void and without effect.

     14.7 Other Compensation Plans. Nothing contained in the Plan shall prevent
the Company from adopting other compensation arrangements, subject to
stockholder approval if such approval is required.

19

--------------------------------------------------------------------------------

     14.8 Limitation of Authority. No person shall at any time have any right to
receive an Award hereunder and no person other than a duly authorized member of
the Committee shall have authority to enter into an agreement on behalf of the
Company for the granting of an Award or to make any representation or warranty
with respect thereto. Participants shall have no rights in respect to any Award
except as set forth in the Plan and the applicable Award Agreement.

     14.9 No Right to Employment. Neither the action of the Company in
establishing the Plan, nor any action taken by it or by the Board or the
Committee under the Plan or any Award Agreement, nor any provision of the Plan,
shall be construed as giving to any person the right to be retained in the
employ or service of the Company or any other entity as an employee, director or
independent contractor or to interfere in any way with the right of the Company
or any other entity to terminate any person’s service or employment at any time.

     14.10 Not a Shareholder. The person or persons entitled to exercise, or who
have exercised, an Option or SAR shall not be entitled to any rights as a
shareholder of the Company with respect to any Stock to be issued upon such
exercise until such persons or persons shall have become the holder of record of
such Stock.

     14.11 Severability. If any provision of this Plan is found to be illegal or
unenforceable by any court of law in any jurisdiction, the remaining provisions
hereof and thereof shall be severable and enforceable in accordance with their
terms, and all provisions shall remain enforceable in any other jurisdiction.

     14.12 Headings. The headings in this Plan have been inserted solely for
convenience of reference and shall not be considered in the interpretation or
construction of this Plan.

     14.13 Governing Law. The validity, interpretation, construction and
administration of this Plan shall be governed by the laws of the Company’s state
of incorporation, as it may change from time to time.

     14.14 Transfer to Permitted Transferees. If specifically provided in the
Award Agreement, Nonqualified Stock Options or SARs (other than those issued in
tandem with Incentive Stock Options) may be transferred by a Participant to a
Permitted Transferee. Any attempted sale, transfer, pledge, exchange,
hypothecation or other disposition of an Award not specifically permitted by the
Plan or the Award Agreement shall be null and void and without effect. For
purposes of the Plan, “Permitted Transferee” means (i) a member of a
Participant’s immediate family, (ii) any person sharing the Participant’s
household (other than a tenant or employee of the Participant), (iii) trusts in
which a person listed in (i) or (ii) above has more than 50% of the beneficial
interest, (iv) a foundation in which the Participant or a person listed in (i)
or (ii) above controls the management of assets, (v) any other entity in which
the Participant or a person listed in (i) or (ii) above owns more than 50% of
the voting interests; provided that in the case of the preceding clauses (i)
through (v), no consideration is provided for the transfer, and (vi) any
transferee permitted under applicable securities and tax laws as determined by
counsel to the Company. In determining whether a person is a “Permitted
Transferee,” immediate family members shall include a Participant’s child,
stepchild, grandchild, parent, stepparent,

20

--------------------------------------------------------------------------------

grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships.

Section 15 — TAXES

     15.1 Tax Withholding. All Participants shall make arrangements satisfactory
to the Committee to pay to the Company or a Subsidiary, any federal, state or
local taxes required to be withheld with respect to an Award issued under the
Plan at the time such taxes are required to be withheld. If a Participant fails
to make such tax payments, the Company and its Subsidiary shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the Participant, including a payment related to any
Award under the Plan.

     15.2 Share Withholding. Unless prohibited by the Committee in an Award
Agreement, a tax withholding obligation may be satisfied by the Company by
retaining shares of Stock with a Fair Market Value equal to the amount required
to be withheld.

     15.3 Tax Reporting. The Company shall reflect the exercise of any Incentive
Stock Option on an informational report as required by Section 6039 of the Code
no later than January 31st of the year following exercise. The compensation
resulting from the exercise of a Nonqualified Stock Option or SAR, the lapse of
the restrictions of a Restricted Stock Award or Restricted Stock Unit, or the
satisfaction of the criteria of a Performance Share Award or Cash Performance
Award, and related income and employment tax withholding related thereto, shall
be reported on the Employee’s W-2 Form for the year of exercise or vesting (as
the case may be) or as may hereafter be required by the Code.

Section 16 — EFFECTIVE DATE OF PLAN

     The Plan shall be effective upon the Board’s adoption of the Plan;
provided, with respect to Incentive Stock Option Awards, the Plan shall be
effective on the date the Plan is approved by a majority of the total votes
eligible to be cast at a duly-called meeting of shareholders (the “Effective
Date”).

Section 17 — TERM OF PLAN

     The Plan has no termination date, provided that no Incentive Stock Option
may be issued on or after the tenth anniversary of the Effective Date as defined
in Section 16.

* * * * *

21

--------------------------------------------------------------------------------